Citation Nr: 0204015	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  94-15 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  

In June 1997, the Board remanded the claim for further 
development.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran served in Vietnam.  

2.  The veteran did not engage in combat in Vietnam.

3.  Objective evidence of an inservice stressor has been 
shown.  

4.  The veteran has been diagnosed with PTSD based upon a 
verified stressor in service.



CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that on service entry 
examination in January 1968, the psychiatric examination was 
reported to be normal and the veteran was determined to be 
qualified for service.  The remainder of the service medical 
records were devoid of complaints, findings, or treatment of 
any psychiatric disorder.  On separation examination of 
November 1969, the psychiatric examination was reported to be 
normal and the veteran was determined to be qualified for 
separation.  

Review of the veteran's DD Form 214 reflects that the veteran 
was awarded the Vietnam Service Medal with two bronze service 
medals, the Vietnam Campaign Medal, and the National Defense 
Service Medal.  His military occupational specialty was as a 
wheel vehicle mechanic.  His DA Form 20 indicates that he 
served in Vietnam from June 1968 to June 1969.  From June 25, 
1968, to March 22, 1969, he was with Company D, 577th 
Engineer Battalion (Construction).  From March 23, 1969, to 
June 16, 1969, he was with Company D, 589th Engineer 
Battalion (Construction).

In May 1981, the veteran underwent a VA psychiatric 
examination.  He was in a major automobile wreck in 1978 with 
major head injuries.  At the time of the examination, he had 
problems with vertigo, balance, coordination, dizziness, and 
headaches.  The diagnosis was chronic brain syndrome, 
associated with trauma, moderately severe.  

From August 1989 to February 1991, the veteran was seen in 
the VA outpatient mental health clinic.  He complained of 
nightmares and depression.  He related in January 1990 that 
he had put in a claim for PTSD.  The examiner stated that he 
saw no reference to this diagnosis in the veteran's chart.  

In December 1990, a statement was received by VA from William 
J. Hammond, MD.  This statement indicated, in pertinent part, 
that the veteran suffered with chronic anxiety syndrome 
secondary to post war traumatic stress.

In December 1990, VA received a stressor statement from the 
veteran.  The stressor statement indicated that he was in the 
577th and 589th Combat Engineer Battalion, from June 1968 to 
June 1969.  He said he remembered the sounds of the big guns, 
and they would go through villages and destroy them, shooting 
at anything that moved or made a noise.  The veteran 
indicated that one morning as they were about to go out to a 
village, they were attacked.  He related that his Captain was 
shot and killed and another serviceman next to the Captain 
was injured.  

The veteran underwent a VA psychiatric examination in 
May 1992.  The veteran complained of trouble concentrating, 
trouble sleeping, having flashbacks and the combat.  He 
related seeing friends killed, guns firing, mortar rounds, 
and big guns.  The pertinent diagnosis was PTSD with 
depression, severe, chronic.  

In April 1994, the veteran submitted his substantive appeal 
(SA), that indicated, in pertinent part, that although he was 
a wheel vehicle mechanic, he did not serve in that capacity, 
as he was "called to fight."  He also stated that he was 
unable to remember all of the places where he served, but he 
did remember a hill near a valley where he served for two 
weeks.  

In July 1995, the veteran submitted copies of records that 
appear to be from Operations Report-Lessons Learned 
discussing engagements and activities of the 589th Engineer 
Battalion (Construction) for March (year not shown on the 
excerpts submitted).  These records show that, on March 2, a 
1/4 ton truck from Company D was returning to base camp when 
fired on by automatic weapons, resulting in one KIA (killed 
in action) and one WIA (wounded in action) from Company D.  
Someone, possibly the veteran, had written in the margin 
beside this account the names Hopson, Hepson, Hampton.

In December 1997, copies of the veteran's Social Security 
Administration (SSA) records were obtained and associated 
with the claims folder.  They show that the veteran underwent 
a psychological evaluation in December 1992.  He was 
diagnosed with PTSD.  

In a November 1999 statement (received in December 1999), the 
veteran submitted an additional stressor statement to the RO.  
He stated that his Captain, Captain Kelly or Kennedy was 
killed on November 26, 1968.  He related that an enlisted man 
Hamilton, or Hampton, was wounded the same date.  He 
submitted with his statement a page from an operational 
report of the 589th Engineer Battalion (Construction) dated 
January 31, 1969.  The report noted that a 1/4 ton truck 
belonging to Company B, 589th, was ambushed and destroyed by 
a command-detonated Claymore mine on November 26.  One 
officer and one enlisted man were killed, and one enlisted 
man was wounded.

In May 2001, VA received from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) an extract from an 
Operational Report-Lessons Learned (OR-LL) submitted by the 
577th Engineer Battalion for the period ending April 1969.  
The OR-LL verified that on March 2, 1969, a truck was 
ambushed and Company D started receiving automatic weapons 
fire.  The hostile fire resulted in one killed in action and 
one wounded in action from Company D.  There was verification 
that Specialist 4 [C.C.H], Company D, 577th Battalion was 
wounded, and Private First Class [W.L.B.] was killed in 
action.  The enclosed excerpt from the OR-LL was the same 
page the veteran had submitted in July 1995, except the one 
submitted by the veteran had names written in the margin.

VA outpatient treatment records from December 1998 to 
December 2001 were obtained and associated with the claims 
folder.  These records contain numerous notations for the 
veteran's treatment for PTSD.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  This claim was filed prior to 
the date of enactment of the VCAA.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

While the Board would ordinarily address the question of 
whether any possible notice of duty or assistance required by 
the VCAA remained to be accomplished, a detailed discussion 
of such compliance would serve no purpose in this case.  The 
Board has sufficient evidence to decide the appeal, and there 
would be no purpose to be served by attempting to locate more 
evidence or remanding the case to the RO.  The Board's 
decision herein is favorable to the veteran on the record 
before the Board, and further delay is not warranted, nor is 
the veteran prejudiced by the Board's consideration of his 
appeal on the merits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


B.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  See Zarycki v. Brown, 
6 Vet. App. 91, 97 (1993).  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  

In this case, the veteran's service personnel records do not 
show that he was a veteran of combat.  He has claimed that he 
did not serve in his military occupational specialty of wheel 
vehicle mechanic but was "called to fight."  He has also 
recounted participating in firing on villages and heavy 
involvement in combat operations.  The veteran's assertions 
are not supported by any service department records, and 
there is no other credible evidence that he was a veteran of 
combat.  The Board does not find his lay assertion of heavy 
combat experiences to be credible.  Without doubt, he served 
in two construction engineer battalions that operated in 
areas where they came under fire and in which combat 
operations were taking place.  That does not signify, 
however, that the veteran was himself detailed to a combat 
function rather than that shown on his service department 
records.  None of the veteran's medals he received in service 
are the result of combat and were not received for combat 
purposes.  Thus, there are not "recognized military 
citations or other supportive evidence" that the veteran 
engaged in combat.  West v. Brown, 7 Vet. App. 70,76 (1994). 
(emphasis added).  The Board finds, therefore, that the 
veteran did not engage in combat.  

A finding that the veteran did not engage in combat is not 
determinative of his claim.  As noted, his units were in 
areas of combat activity and at times under fire, and he may 
have been exposed to stressful incidents even though not 
actively engaging the enemy himself.

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  See also Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  Accordingly, as the Board has 
determined that the veteran did not specifically engage in 
combat, his contentions, by themselves, will not be 
sufficient to establish his alleged stressors.  The Board 
must determine whether service records or other independent 
credible evidence corroborate the alleged stressors.  See 
Dizoglio, Doran, supra.  

There is evidence of record that weighs against his claim of 
exposure to specific stressors.  Specifically, the veteran 
offered as evidence of a stressful experience a report from 
the 589th Engineer Battalion (Construction) for the period 
ending January 31, 1969, in which a 1/4 ton truck from Company 
B was ambushed and destroyed in November 1968, with two KIA 
and one WIA.  This is evidence against the veteran's claim, 
as he was not assigned to the 589th Engineer Battalion 
(Construction) until March 23, 1969, and, when he was, he was 
assigned to Company D.  

There is also evidence that weighs in favor of his claim of 
exposure to specific stressors.  This is in the OR-LL of the 
577th Engineer Battalion, Company D.  This report does show 
that a 1/4 ton truck from the veteran's company came under fire 
on March 2, 1969, and that one man was wounded and one was 
killed.  The veteran was assigned to Company D, 577th 
Engineer Battalion, at the time of this incident.  
Furthermore, the name of the man who was wounded is very 
similar to the various spellings provided by the veteran in 
an apparent attempt to come up with the casualty's name.  The 
man who was killed in this incident was not an officer, as 
the veteran recounted, and there has been no verification of 
the death of any officer with a similar name to that reported 
by the veteran.  As noted above, the officer killed in the 
November 1968 incident was not with the veteran's unit, so 
that incident does not corroborate a stressor.

While the veteran's statements have not been entirely 
consistent or unequivocally verified, there are sufficient 
points of similarity between the verified incident and the 
veteran's report that it is reasonable to find that the 
veteran probably at least knew of the March 2 incident and 
knew the man who was wounded enough to recall a close 
approximation of his name.  It is also clear from the reports 
from the veteran's construction engineer battalion that it 
was in an area in which they were subjected to enemy fire, 
and the reports show nine separate incidents in March 1969 
alone.

Accordingly, giving the benefit of any reasonable doubt to 
the veteran, the Board finds that he did experience stressful 
events while serving in an area of combat in Vietnam.

Turning to the medical evidence of record regarding 
psychiatric disability, the veteran has received a variety of 
diagnoses regarding his psychiatric disability.  He has been 
diagnosed with chronic anxiety syndrome, depression and PTSD.  
He was diagnosed by VA in May 1992 with PTSD, and in 
connection with his SSA determination in December 1992, he 
underwent a psychological evaluation that indicated a 
diagnosis of PTSD.  Although all of the veteran's stressors 
were not verified, his company and battalion were in an area 
where enemy engagements with the company are reflected in the 
records.  It is reasonable to assume that the veteran 
witnessed events he found stressful.  Moreover, he has been 
diagnosed on more than one occasion with PTSD and he has been 
undergoing treatment from 1998 to the present for the same.  
Resolving all reasonable doubt in the veteran's favor, 
service connection for PTSD is warranted.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).


ORDER

Service connection for PTSD is granted.  





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

